Upon mature consideration we are constrained to hold it error for the trial court to permit witnesses White and McWilliams to detail in the presence of the jury what was said by Mr. White to Mr. McWilliams regarding what White had seen the appellant do during the day of the arrest, and what he had heard appellant say that morning, — which facts were proper and material to state to the court, in his hearing in the absence of the jury, as supporting the theory that the search of appellant's car by Sheriff McWilliams was upon probable cause. We have no doubt of the propriety of a search made by an officer upon information given him by a reliable person, even though the searching officer had no further personal knowledge upon which to base the search than such information. It seems manifest that such information might embrace statements made to the informant by the appellant, and the fact that this would be hearsay, would be no good ground for the assertion of error on the part of the trial court in hearing it in chambers or in the absence of the jury, in determining the issue of probable cause.
However, under the facts of this case, as stated above, we are of opinion that the court erred in admitting in evidence before the jury testimony as to what witness White had narrated to the sheriff as being the statement of the appellant made in the presence of witness White on the morning of the arrest. While it is true that this court has held that in case there be a controversy over the existence of sufficient facts to support a search upon probable cause, the court may in an appropriate case submit such issue of fact to the jury for their determination, — still we have always held that the decision of such question is primarily for the judge; and if there be no controversy of the facts offered before the court to support the existence of probable cause, then it might be seriously harmful to introduce such testimony before the jury.
In the case before us, instead of controverting the State's proof offered as supporting probable cause, viz: that Mr. White had seen appellant deliver a tow sack containing something in bulk in it, to Mr. Freeman and that a later search of Freeman's car disclosed that he had a jar of whisky in a tow sack, — appellant admitted expressly *Page 254 
that he did deliver to Freeman a tow sack containing a jar of whisky which he had secured for Freeman as his accommodation agent; so also instead of controverting the fact that a half gallon jar of whisky claimed by the State to have been found in appellant's car upon the search, appellant admitted that it was found there, and testified that he went out in the country and got it from the same person at the same time that he got the half gallon of whisky for Freeman, the half gallon found in appellant's car being for his own personal use and not for sale. There would then seem no need for the admission before the jury of testimony as to what White told McWilliams he had heard appellant say on the morning before his arrest, in effect that he had three gallons of whisky out on the Crews road. While White might well testify before the jury that he heard appellant make such a statement to Ray Parker, it would appear manifestly erroneous to permit a third person to say that White told him that he overheard appellant make such statement to Ray Parker. This would be a hearsay statement vital to the very pith and marrow of the case before the jury, i. e., whether the whisky had by appellant, a part of which he let Freeman have, — was a part of the three gallons which was his own, or whether it was part of a gallon which did not belong to appellant and with which he had no connection until he went out in the country and got it, — a half gallon for himself and a half gallon as accommodation agent for Freeman. We are not able to believe the admission of this testimony not of an injurious character, and same having been excepted to, we are of opinion that the testimony should have been rejected. For the error in its admission we are of opinion the case must be reversed.
Appellant's motion for rehearing is granted, the affirmance is set aside, and the judgment is now reversed and the cause remanded.
Reversed and remanded.